Simmons, Justice.
Dean sued Ledbetter & Harris as partners, on an account for certain work done by Dean. Under tbe evidence and the charge of the court, the jury returned a verdict against Ledbetter only for the amount sued for. The defendants made a motion for a new trial, which was overruled by the court. The court’s charge to the jury contained the following instruction: “First see whether Ledbetter made the contract for himself or for the firm of Ledbetter & Harris. If he made it for himself individually, in order to save a debt, or for any other reason, then, if under the rules I shall give you there is any liability, Ledbetter alone will be liable.”
The only ground insisted on before us for reversal of the judgment of the court below in refusing to grant a new trial, is the following : “The charge above quoted was error, because there was no evidence upon which to base it, and because the action was against Ledbetter & Harris jointly, as partners, and therefore the jury were misled into bringing in a verdict against Ledbetter individually.” It was argued before us by counsel for the plaintiffs in error that where a partnership is sued as such, a verdict against one of the partners only is illegal and should be set aside. We think the point made in this case is settled in the case of Maynard & Son vs. Ponder, 75 Ga. 664, and that we are bound by that decision. In that case it was held: “ Where a suit was brought against a firm, and in addition to the general issue, the defendants filed a plea that they were not liable on the account sued on, for the reason that they never had at any time bought said bill of goods *793from the plaintiff, nor did they authorize any one else to purchase the same or authorize the plaintiff' to sell the goods to any one, a verdict for the plaintiff' against one of the defendants, if warranted by the evidence, would be sustained, and would not funish any ground for a motion in arrest of judgment. If the proof showed that only one of the defendants was liable, the declaration could have been amended, on objection, and evidence of his liability having been admitted without objection, a verdict against him will be sustained. There was no material -error in charging that the jury might find against both defendants or against one of them only (if they found for the plaintiff), according to the truth as it appeared from the evidence.”
Judgment affirmed.